Citation Nr: 1428201	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 50 percent prior to January 30, 2009 for posttraumatic stress disorder (PTSD) with major depression, recurrent severe panic disorder, and agoraphobia.

2. Entitlement to service connection for erectile dysfunction as secondary to posttraumatic stress disorder with major depression, recurrent severe panic disorder, and agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2007 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Prior to January 31, 2009, the Veteran's PTSD was manifest by symptoms including sleep troubles, anger and irritability, and depression and anxiety, causing occupational and social impairment with reduced reliability and productivity.

2. The Veteran's erectile dysfunction is not casually related to his service or to his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for PTSD prior to January 31, 2009 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to January 31, 2009 under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the evidence does not support a greater than 50 percent rating for the Veteran's PTSD prior to January 30, 2009.

The record reflects that the Veteran sought mental health treatment at the VA in September 2006, reporting trouble sleeping, anger problems, and feeling depressed and anxious.  He was assigned a GAF of 60 at that time.  When he returned later in September 2006 for a psychiatry assessment he was diagnosed with PTSD and assigned a GAF of 55.  The Veteran has regularly sought treatment for his PTSD at the VA since that time, including attending group therapy.  GAF scores recorded by VA treating professionals between September 2006 and December 2008 range from 50 to 60, with most scores in the mid to upper 50s.  At his April 2007 VA examination the Veteran was assigned a GAF of 55.  Thus, the Veteran's GAF scores, which fall in the range representing moderate symptoms or moderate difficulty in social, occupational, or school functioning, support a 50 percent disability rating.

However, in reaching this decision, the Board has considered not just the GAF scores.  A Veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  In this case, the Board finds the Veteran's PTSD is manifested by symptoms causing occupational and social impairment with reduced reliability and productivity, and that the currently assigned 50 percent rating correctly contemplates his level of functioning. 

Throughout the period on appeal prior to January 31, 2009, the Veteran was employed as a machinist, although he reported difficulty with concentration and conflicts with co-workers.  Despite those reported difficulties, the Veteran had been employed by the same company since 2000.  At his April 2007 VA examination, the examiner noted that the Veteran had held five occupations since service.  Immediately prior to becoming a machinist, the Veteran had been self-employed as a cosmetologist and barber, but had quit the profession to find a job with health insurance.  The examiner noted that employment was becoming harder for the Veteran as he reacted to sounds and interpersonal conflict.  In June 2007 the Veteran reported he was functioning at baseline at work but not working overtime.  He regularly reported feeling stressed at work, and in August 2008, reported increased difficulty managing his PTSD symptoms at work.  He also reported anger and irritability toward co-workers.

Thus, the evidence suggests that although the Veteran experienced some difficulties at work, he nonetheless was able to remain employed throughout the period, by his own admission functioning at least at baseline.  Although the evidence shows the Veteran was eventually unable to cope with the stress of work, his treatment records reflect that he was prescribed medication and practiced coping strategies throughout 2007 and 2008 that allowed him to function.  Although the Veteran reported using a number of sick days, it appears they were not exclusively for mental health issues, but also for physical injury.  The evidence in this case fully supports that the Veteran's PTSD symptoms affected him at work.  However, the Board finds that the effect can best be described as reduced reliability and productivity, supporting the current 50 percent rating.

The evidence also shows the Veteran has consistently maintained a number of relationships.  Specifically, he married in 2004 and has cited improving his relationship with his spouse as one of his reasons for seeking treatment.  His wife has regularly been cited by his treatment providers as a positive support.  The Veteran has further been noted to have a positive support system in his family and friends, including his church community.  The Veteran has reported active involvement in his church, including having a leadership role in a program supporting deployed and returning Veterans.  Thus, while the Veteran has reported difficulty with some co-workers, such as one who would intentionally make loud noises to startle him, he has demonstrated an ability to establish and maintain effective relationships.

The Veteran's ability to maintain employment and effective relationships weighs against a rating greater than 50 percent.  The evidence is clear that the Veteran experienced reduced reliability and productivity due to his PTSD symptoms, particularly in the workplace, the extent of which the Board finds are contemplated by the 50 percent rating.  In this regard, it is important for the Veteran to understand that without problems associated with his PTSD, there would be no basis for the current evaluation.  Further, a 50 percent evaluation indicates a one-half reduction in occupational capability, a considerable disability evaluation.

Considering all of the evidence, the Board finds that the Veteran's condition does not manifest with occupational and social impairment with deficiencies in most areas due to symptoms such as (for example only) suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and neglect of personal appearance and hygiene, as is the criteria for a 70 percent rating.  Throughout his treatment records, the Veteran consistently denied suicidal ideation.  Further, the Veteran's treatment providers and the April 2007 VA examiner consistently found the Veteran to be oriented, to have normal speech, intact memory, intact judgment, and fair insight.
 
While the Veteran did report some depression and difficulty concentrating, the Board finds that the severity of those conditions is contemplated by the 50 percent rating assigned.  The Board further acknowledges the Veteran's sleep problems and anger and irritability, which are two of the primary symptoms the Veteran complained about.  Even considering those symptoms, however, the Board finds that given their impact particularly on the Veteran's occupational functioning, the Veteran's functionality is best approximated by a 50 percent disability rating.

The Board further finds a 100 percent rating is not warranted prior to January 30, 2009 as the evidence is clear that the Veteran was not totally occupationally and socially impaired during that period.  In additional to maintaining interpersonal relationships and engaging in activities at his church, the Veteran maintained long-term, full-time employment prior to January 30, 2009.  

Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent prior to January 30, 2009.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted but finds that it is not.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including sleep troubles, anger and irritability, and depression and anxiety, are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's PTSD.  In addition, the Board finds the record does not reflect that the Veteran's PTSD markedly interferes with his ability to work, beyond what is contemplated by the rating criteria.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Erectile Dysfunction

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  

The Veteran contends his erectile dysfunction is secondary to his service-connected PTSD, to include the medications prescribed for its treatment.

The Veteran was afforded a VA genitourinary examination in August 2011, at which he reported experiencing erectile dysfunction since 2004.  Similarly, a September 2009 treatment note reflects that the Veteran reported he has had erectile dysfunction for about five years.

VA treatment records reflect that the Veteran was first diagnosed with PTSD and prescribed Citalopram in October 2006.  Over the next several months the Veteran reported a reduction in his libido and impotence, which he attributed to the medication.  Records show the Veteran's medication was changed over the years, with the Veteran continuing to report erectile dysfunction.

In 2010 the Veteran reported he had received testosterone injections that improved his libido and sexual function.

The August 2011 examiner opined that there are many causes for erectile dysfunction, including a history of tobacco use, cannabis use, hormone deficiencies, medication, and psychogenic factors.  The examiner noted that the Veteran has multiple risk factors, including hypogonadism, and given the number of risk factors present it is not possible to state without resort to pure speculation that the Veteran's erectile dysfunction is secondary to his PTSD or medications being used to treat his PTSD.

The Board further notes that the Veteran's reported 2004 onset of erectile dysfunction precedes his 2006 prescription of Citalopram and other PTSD medications.  Also, while the Veteran reported having PTSD symptoms prior to 2006, it was the increase of those symptoms in the previous two months that the Veteran reported prompted him to seek treatment. 

The Board acknowledges a June 2012 VA treatment record that reflects that the Veteran reported that he had erectile dysfunction when he came back from Vietnam but was too embarrassed to discuss it with anyone.  The VA treatment provider, who noted the Veteran's history of hypogonadism, stated that that psychological problems and psychological medication both can cause erectile dysfunction.  

The Board has considered both the medical evidence and etiology opinions with respect to the Veteran's erectile dysfunction, but finds that the most probative evidence does not support that there is a causal connection between the Veteran's service-connected PTSD or the medications prescribed to treat his PTSD.

While the Board does not question the sincerity of the Veteran's belief that his erectile dysfunction is due to his PTSD, specifically the prescribed medication, the Board finds that as a lay person the Veteran is not competent to opine as to the etiology of such a condition.  The opinion of the medical professionals is that erectile dysfunction may be caused by a number of factors, making the question of etiology a complicated one.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  The Board agrees that the Veteran is competent to describe the onset of the condition as it is readily observable, but notes that the Veteran has reported the date of onset prior to the date that he began taking medication for his PTSD.

The uncontroverted medical opinion evidence is that erectile dysfunction can be caused by psychological factors and psychological medication.  However, the evidence does not support that either is the cause of this Veteran's condition.  The June 2012 treatment note is at best speculative with respect to the etiology of this particular Veteran's erectile dysfunction as it only states that psychological factors and psychological medication are possible causes.  The VA examiner also cites those causes, but in addition offers an opinion on the Veteran's particular circumstances, concluding that it would be too speculative to state that the Veteran's erectile dysfunction is secondary to or aggravated by his PTSD or PTSD medication considering his other risk factors.  Therefore, only the opinion of the VA examiner is entitled to any probative weight as to the question of etiology of this particular Veteran's erectile dysfunction.

Ultimately, the Board must conclude that a preponderance of the evidence is against secondary service connection in this case.  Further, the evidence does not support direct service connection as the Veteran's service treatment records do not reflect complaints or diagnosis of erectile dysfunction in service.  Although the Veteran in one statement reported that his erectile dysfunction began as early as his return from Vietnam, he has otherwise reported the onset as approximately 2004.  No other evidence supports a direct relationship to service.  Therefore, the Board finds a preponderance of the evidence is also against service connection on a direct basis.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA PTSD examination in April 2007 and a genitourinary exam in August 2011.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent for posttraumatic stress disorder with major depression, recurrent severe panic disorder, and agoraphobia, prior to January 30, 2009, is denied.

Service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder with major depression, recurrent severe panic disorder, and agoraphobia, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


